Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2022

                                      No. 04-22-00581-CV

                  IN THE INTEREST OF E.E.M. AND E.K.M.G., Children


                  From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-EM5-00713
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
       In this suit affecting the parent-child relationship, Dad alleged Mom was committing
family violence. He moved to modify a prior order: he asked, inter alia, to be named sole
managing conservator of the children. The trial court held a hearing on June 29, 2022. It signed
modified temporary orders on July 19, 2022.
        On September 7, 2022, Mom filed a notice of appeal. In it, she challenges the July 19,
2022 order, and she states the following: “The only remedy possible for this action would be a
writ of mandamus.”
        “Temporary orders, entered while a motion to modify in a suit affecting the parent-child
relationship is pending, are interlocutory and there is no statutory provision for appeal of these
orders.” In re Walser, 648 S.W.3d 442, 445 (Tex. App.—San Antonio 2021, orig. proceeding);
see In re Cooper, 333 S.W.3d 656, 659 (Tex. App.—Dallas 2009, orig. proceeding).
       We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. If Appellant does not
timely provide written proof as ordered, this appeal will be dismissed without further notice. See
id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court